DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 10-12, and 14-18 of U.S. Patent No. 10,641,431 in view of Mercier (3256911). The instant application’s claims although not identical with the claims of the  ‘431 claims are encompassed by the subject matter of the ‘431 claims with the exception of the hollow casing having a plurality of annular grooves in the flexible diaphragm having a plurality of mounting flanges, and the dimensions of the flanges and annular grooves. The reference to Mercier discloses that it is old and well known in the art to form an accumulator housing 11 and 17 such that a plurality of annular grooves 35, 34 are provided on the first hollow casing 17 and a flexible diaphragm 22 (see figures 1 to 3) can be provided with multiple flanges 27, 28, where the cross-section area of the first flange is at least seem to be 5% more than the cross-section area of the second annular groove (see figures 1 and 3), the height of the first flange 27 is greater than the height of the second annular groove near 35 and is at least 5% more in height. It would have been obvious to one skilled in the art to modify the ’431 claims structure by providing the housing with a plurality of grooves and the diaphragm with a plurality of flanges having the dimensions discussed above as suggested by Mercier where such as an equivalent way to form the connection between the diaphragm and the housing of the accumulator and would provide a dependable seal to prevent leakage.
Response to Arguments

Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. With regards to the claim objections, claim rejections under 35 USC 112, and the specification objection, such are persuasive in light of the amendment which corrected and therefore overcame these rejections and objections.  With respect to the prior art rejections, the arguments were also found to be persuasive, and therefore the prior art rejections have been overcome as well.  All of these rejection and objections which were overcome have been dropped in light of the amendment filed February 14, 2022.  With regards to the double patenting rejection, applicants state that it has been overcome by filing a terminal disclaimer, however, this is not found persuasive with respect to the fact that applicants have not filed a proper terminal disclaimer along with the amendment, therefore the double patenting rejection has not been overcome at this time.  It should be noted that arguments presented during the discussion of the double patenting rejection appear to be an attempt to disclaim subject matter that overlaps with the 10,641,431 patent, however, this is not considered a proper terminal disclaimer.  A proper terminal disclaimer should be a separate form filed with the proper fee which was not received and not mentioned on the fee worksheet, there is required language that is not clear is present, at the very least of which is a recitation of what percentage of the patent is owned, therefore, for at least these reasons such cannot be considered as a proper terminal disclaimer.  It is recommended that applicants use a PTO form since it has the required language and insures that such is approved by paralegals in order to overcome the double patenting rejection, and such filing normally requires the fee to submit it as well.  It is even more recommended using the EFSWeb version of the terminal disclaimer which insures the terminal disclaimer is proper and is immediately approved without paralegal review needed, and once again insures the fee is paid.  
Since a proper terminal disclaimer was not filed the double patenting rejection has not been overcome and is still upheld.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Jones which teaches a composite overwrap of a two piece housing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH